Citation Nr: 9925523	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-09 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to May 
1972.  He died in October 1994.  The appellant is his 
surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in January 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran died on October [redacted], 1994, and the 
immediate cause of death listed on the death certificate was 
atherosclerotic cardiovascular disease.  An autopsy was 
performed.  

3.  At the time of his death, the veteran was service-
connected for grand mal epilepsy, evaluated as 20 percent 
disabling; organic brain syndrome, evaluated as 10 percent 
disabling; deafness, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and partial 
anosmia, evaluated as noncompensably disabling.  The combined 
disability evaluation was 40 percent.  

4.  The evidence does not show that the veteran had a 
cardiovascular disease during service.

5.  No competent medical evidence indicating an etiological 
relationship between the cause of death and a service-
connected disability has been presented.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The threshold question to be answered 
is whether the appellant has presented evidence of a well 
grounded claim.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If a particular claim is not well grounded, then the 
appeal fails and there is no duty to assist in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a).  In Tirpak v. Derwinski, 
2 Vet.App. 609 (1992), the United States Court of Appeals for 
Veterans Claims (Court) (formerly known as the United States 
Court of Veterans Appeal) held that the appellant in that 
case had not presented a well-grounded claim as a matter of 
law.  The Court pointed out that "unlike civil actions, the 
Department of Veterans Affairs (VA) benefits system requires 
more than an allegation; the claimant must submit supporting 
evidence."  Tirpak, at 611.  The evidentiary assertions by 
the appellant must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).  In this case, evidentiary 
assertions as to the claim for service connection for the 
cause of the veteran's death are beyond the competence of the 
appellant.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  The appellant cannot meet her initial burden of 
proof for purposes of determining that her claim is well 
grounded by relying on her own opinion as to medical matters.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

According to the death certificate, the veteran died on 
October [redacted], 1994, of atherosclerotic cardiovascular disease.  
At the time of his death, service connection was in effect 
for grand mal epilepsy, evaluated as 20 percent disabling; 
organic brain syndrome, evaluated as 10 percent disabling; 
deafness, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and partial anosmia, 
evaluated as noncompensably disabling.  

The appellant contends that medications the veteran was 
taking for his service-connected seizure disorder contributed 
to his death, and that he developed hypertension and heart 
disease in service.  She also alleges that the veteran 
started smoking in service and that this contributed to his 
death.  

The service medical records are completely negative for 
complaints, findings or diagnosis of a cardiovascular 
disease.  The records reflect the following blood pressure 
readings:  140/68 (December 1951), 136/86 (December 1955), 
124/76 (January 1960), 138/88 (August 1969), 130/90 (March 
1971, August 1971, October 1971 and January 1972), and 140/98 
(June 1971).  The records also show that the veteran suffered 
a skull fracture in an automobile accident in October 1970, 
and that he had his first seizure in June 1971, for which he 
was prescribed Dilantin and Phenobarbital.  In October 1971, 
he had a second generalized seizure.  Medication was 
increased to control the seizures.  

The post-service medical evidence shows continued treatment 
for seizures with Dilantin and Phenobarbital; however, it 
does not identify a disability related to or pertaining to 
the death-causing condition.  An autopsy report ascribed the 
cause of death to atherosclerotic cardiovascular disease.  A 
toxicology report was conducted for Dilantin level and blood 
alcohol content.  No drugs were detected in the blood.  

In June 1996, the RO requested a medical opinion regarding 
whether the veteran's heart disease was first manifested with 
high blood pressure readings during service and if seizure 
medications could have contributed to his heart condition.  
In August 1996, after reviewing the service medical records, 
a VA medical consultant opined that it was not probable that 
the veteran's hypertension was related to service or that his 
seizure medication contributed to his hypertension or heart 
disease and subsequently caused his death.  

As a general rule, service connection is granted for 
disabilities that were incurred in or aggravated by service.  
38 C.F.R. § 3.303.  Moreover, if a cardiovascular disease is 
manifested to a degree of 10 percent or more within one year 
following separation from active service, that disease will 
be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. §  1310; 38 C.F.R. § 3.312.

In this case, the appellant has not submitted any evidence 
showing that the veteran's seizure medications contributed to 
his death or that his hypertension/heart disease were related 
to service.  On the contrary, the VA medical consultant 
opined that there was no positive relationship between 
hypertension/heart disease and military service.  The 
appellant's mere allegation that there is a relationship 
between the  veteran's military service and the cause of his 
death without the aid of supporting medical documentation is 
insufficient to substantiate her claim.  Tirpak at 611.  

The appellant's assertion that the veteran began smoking in 
service, and that this caused his death does not aid in 
supporting her claim.  The claims file is negative for 
medical evidence showing a link between tobacco use and the 
cause of death, arteriosclerotic heart disease.  Therefore, 
such a finding would require recourse to speculation, which 
is not permitted under 38 C.F.R. § 3.312.  Because her 
allegations of an etiologic relationship between seizures 
medications, a cardiovascular condition incurred in service, 
or smoking in service and the cause of the veteran's death 
have not been supplemented by competent medical evidence, the 
Board finds that the appellant has not met her initial burden 
of presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

Given the appellant's failure to submit a well-grounded 
claim, the Board need not reach the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107.  In addition, the Board notes 
that in the absence of a well-grounded claim, the VA has no 
duty to assist the appellant in developing her case.  
38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 Vet.App. 
49, 55 (1990); see also Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); 38 C.F.R. § 3.159(a). 



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

